 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TION ALONZO HILL,                                  No. 2:17-cv-2200 TLN AC
12                      Petitioner,
13           v.                                         ORDER
14   ERIC ARNOLD, WARDEN,
15                      Respondent.
16

17           On December 6, 2019, respondent filed a request to file documents under seal pursuant to

18   Local Rule 141. See ECF No. 20-1. The documents respondent wishes to file under seal are

19   Exhibit 3, which is the state court Clerk’s Transcript, and volumes 7 and 8 of Exhibit 6, which are

20   part of the state court Reporter’s Transcript. These documents were filed and maintained under

21   seal in state court. See id. at 1. Respondent states that this court, both parties, and the

22   representatives of both parties shall be permitted access to these documents. See id. at 1.

23           Good cause appearing, IT IS HEREBY ORDERED that Exhibit 3 (state court Clerk’s

24   Transcript) and volumes 7 and 8 of Exhibit 6 (state court Reporter’s Transcript) be filed under

25   seal.

26   DATED: December 9, 2019

27

28
